Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
The applicant contends
Status of Claims
Claims 1 and 21 have been amended to recite “a second neural network specific to specific to specific to 
Claims 1 to 22 are pending in the application.

Claim Rejections - 35 USC §102
Claims 1-3, 8, 11-14, 16-17, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larish etal (US Publication No.: 20190149425, hereinafter “Larish”).
In the “Response to Arguments” section on page 3 of the Office Action, the Examiner states that “[t]he term ‘associated’ has a dictionary definition of ‘related, connected or combined together’”. Based on this definition of the term “associated”, the Examiner contends that “a second neural network associated with a single UE of the plurality of UEs”, as recited in former claim 1, is disclosed by the referenced teachings of Larish.
Without conceding the propriety of the rejection, independent claim 1 has been amended to recite “a second neural network specific to a single UE of the plurality of UEs.” Applicant submits that, at least as amended, claim 1 distinguishes over the referenced teachings of Larish.
In the discussion of claim 1 on page 5 of the Office Action, the Examiner cites the VNF MO 520, the machine learning module 540 and the VNF discriminator 560 of Larish in respect of the claimed first neural network. On page 6 of the Office Action, the Examiner states that “Fig. 5a, label 540 receives candidate signal configuration from label 530, second NN (paragraph 84,23), Fig. 5b, label 550 as the second neural network that models the network node.” Thus, the Examiner cites the simulated VNF MO 530 and the VNF MO generator 550 of Larish in respect of the claimed second neural network.
Applicant submits that the referenced teachings of Larish fail to disclose a first neural network associated with a plurality of user equipments (UEs) and a second neural network specific to a single UE of the plurality of UEs, as recited in amended claim 1. Page 6 of the Office Action states that “Paragraph 83,44 discloses VNF MO 520, 530 may virtualize an eNodeB, which indicates the VNF MO 520, 530 is associated or related with the plurality of UEs and each UE of the plurality of UEs as shown in Fig. 1.” If the simulated VNF MO 530 is “associated or related with the plurality of UEs”, as the Examiner contends, then the VNF MO 530 is not specific to a single UE. As such, the VNF MO 530 does not disclose the second neural network of amended claim 1.
nd neural network directly connected to a specific UE? Are the parameters of the second neural network specific to a specific UE? Due to the breath of the claimed language, the examiner interprets the claimed language as the second neural network, such as Fig. 5 of Larish et al, is in some form or way specific to a single UE of the plurality of UEs. This limitation is connected to the limitation “training a first neural network associated with a plurality of UEs …”. Such limitation is interpreted as training of the first neural network is performed with association with or relation with or based on a plurality of UEs. 
Fig. 5a,5b shows a VNF MO comprising a first neural network and a second neural network. Paragraph 83 discloses “As shown in Fig. 5a, system 501 may include VNF MO 520, a simulated VNF MO 530, and a machine learning module 520. … For example, if VNF MO 520 and simulated VNF MO 530 represent a virtualized eNodeB, the capabilities vector 514 may specify the number of cells, …. and the workload vector 512 may specify a total number of UE devices connected to the eNodeB, a number of voice connections associated with the UE devices, a number of handovers within a particular time period associated with the UE devices, an elevation associated with the UE devices …” Such paragraphs indicates the VNF MO represents a eNodeB.
if VNF MO 520 and simulated VNF MO 530 represent a virtual eNodeB, the set of outputs may include a set of RABs for the eNodeB and a set of KPIs”. Paragraph 29 discloses “a set of data plane outputs may include a set of Radio Access Bearers (RABs), assigned by the eNodeB VNF MO to the UE devices serviced by the eNodeB and the corresponding parameters associated with each RAB. … Furthermore, a set of management plane outputs for an eNodeB may include one or more key performance indicators (KPIs) …” This indicates the output from labels 520,530 includes data plane outputs and management plane outputs are specific to a UE, hence indicates the second neural network is specific to a UE. Although paragraph 29 provides a list of management plane outputs, such paragraph does not specifically state the association of KPIs to UE and eNodeB. Belamkonda et al (US Publication No.: 20190261197) and Yang et al (US Publication No.: 20190208438) further defines KPIs between UE and base station or eNodeB. Belamokonda et al discloses “For example, KPI collector 530 may collect, for a UE device 110 and for a particular time interval, information relating to location of UE device 110, …, a number of handovers for UE device 110, …, a call drop rate for UE device 110, …, and/or other KPI values.” This indicates the KPI outputted by labels 520,530 are specific to a UE.
The VNF MO generator 550 corresponds to the simulated VNF MO 530 (see paragraph [0085] of Larish), and therefore Applicant submits that the VNF MO generator 550 is also not specific to a single UE and does not disclose the second neural network of amended claim 1.
In view of the foregoing, Applicant submits that the referenced teachings of Larish fail to disclose or even suggest the first neural network and the second neural network of amended independent 

	The examiner disagrees. Paragraphs 83,28,84,29 discloses the second neural network is specific to a UE and the first neural network is associated with a plurality of UEs and trained using backpropagation. Please see the remarks above.  
As amended, independent claim 12 defines “a first neural network specific to a single user equipment (UE) of a plurality of UEs in a radio environment” and “a second neural network associated with the plurality of UEs”. Claim 12 also stands rejected based on teachings of Larish that are similar to the teachings cited in the rejection of claim 1. For at least the reasons provided above, Applicant submits that amended claim 12, as well as claims 13, 14, 16, 17, 19 and 20 depending therefrom, are patentable in view of Larish.

The examiner disagrees. The limitation as indicated in the applicant’s remarks for claim 12 is also found in claim 1. Please see the rebuttal above for claim 1. Regarding claims 13,14,16,17,19,20 are dependent on respective independent claim 12. Please see the rebuttal above and rejection of such claims found in the previous office action.
Amended independent claims 21 and 22 recite features that are similar in scope to the distinguishing features of claims 1 and 12 discussed above. Claims 21 and 22 also stand rejected based on similar teachings of Larish, and are therefore patentable in view of Larish for at least the same reasons as claims 1 and 12. Reconsideration and withdrawal of the claim rejections under 35 U.S.C. 102 are requested. 

The examiner disagrees. The limitation as indicated in the applicant’s remarks for claim 21,22 is also found in claim 1,12. Please see the rebuttal above for claim 1,12. 
Claim Rejections - 35 USC §103
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larish in view of Soulhi etal (US Patent No.: 10616257, hereinafter “Soulhi”).
Claims 5-7 ultimately depend from amended claim 1. The referenced teachings of Souhli, even if taken in combination with the referenced teachings of Larish, fail to provide any additional disclosure relating to the distinguishing features of amended claim 1 discussed in detail above. No teachings from Souhli that are relevant to these distinguishing features are identified in the Office Action, and Souhli is not relied upon in the Office Action for any teachings regarding these features. Therefore, Applicant submits that claims 5-7 are non-obvious in view of the cited references at least by virtue of their dependencies.
Reconsideration and withdrawal of the claim rejections under 35 U.S.C. 103 are requested. Allowable Subject Matter
The Applicant thanks the Examiner for the indication on page 18 of the Office Action that claims 4, 9-10, 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Based on the breath of the claimed language and the rebuttal above, the claims stand as previously stated. Please see the office action previously provided and the rebuttal above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LINDA WONG/Primary Examiner, Art Unit 2656